Case 4:19-cv-12767-MFL-RSW ECF No. 36, PageID.619 Filed 01/27/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED ROAD LOGISTICS,
LLC,

             Plaintiff,                           No. 19-12767
v.                                                District Judge Matthew F. Leitman
                                                  Magistrate Judge R. Steven Whalen

OPTION ONE CARRIERS,
LLC,

             Defendant.
                                        /

                                         ORDER
      For the reasons and under the terms stated on the record on January 27, 2021,
Plaintiff’s Motion for Protective Order to Quash Defendant’s Deposition Notice [ECF
No. 23] is GRANTED IN PART AND DENIED IN PART.

      Defendant is permitted to notice a deposition of Plaintiff’s corporate representative
under Fed.R.Civ.P. 30(b)(6).

      With reference to the four disputed deposition topics set forth in the Joint List of

Unresolved Issues [ECF No. 34, PageID.615], the motion for protective order is

GRANTED as to Topics 1 and 3. The motion is DENIED as to Topics 2 and 4.
      IT IS SO ORDERED.



                                            s/R. Steven Whalen
                                            R. Steven Whalen
                                            United States Magistrate Judge
Dated: January 27, 2021
Case 4:19-cv-12767-MFL-RSW ECF No. 36, PageID.620 Filed 01/27/21 Page 2 of 2




                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on January 27, 2021 electronically and/or by U.S. mail.

                                                s/Carolyn M. Ciesla
                                                Case Manager
